DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim limitation “and a welding area having a thickness less than that of surroundings is formed on the vent extension part” renders the claim indefinite because it is unclear as to the scope of the surroundings of the welding area because it is unclear what exactly constitutes the metes and bounds of the “surroundings” of the welding area.  
In light of Fig. 3 and [0046] of the specification filed by Applicant, the broadly claimed “welding area” is distinct from the weld bead and is comprised of areas that are not welded, but are merely close to the weld. Therefore, for the purposes of prosecution, the examiner interprets the welding area to be areas of the components close to the weld bead and the surroundings are interpreted as the portion of the vent extension part adjacent to the welding area. 
Claims 2-10 are rejected by virtue of their dependence on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 5-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20070212595 A1) (provided in IDS filed by Applicant on 17 November 2020) in view of Hwang et al. (KR 20170012137 A ) (provided in IDS filed by Applicant on 17 November 2020) (references herein made with respect to English Machine Translation attached).

Regarding claim 1, Kim discloses a battery 100 comprising an electrode assembly inserted into a container 200 and a cap assembly 400 mounted on the open upper end of the container 200 (Fig. 2, [0043]). Kim further discloses wherein the cap assembly includes a top cap 410, a gasket 500 for maintaining airtightness, and a vent 420 for lowering the interior pressure of the battery [0044]. The vent 420 is further comprised of an end 428 that surrounds the outer circumference 414 of the top cap 410 [0050]. 
Kim further discloses wherein a welded part 600 is formed at the upper end surface of the top cap and the end of the safety vent to form better mechanical coupling and better electrical connection ([0052], Fig. 5). 

Kim therefore reads on the claim limitations ““A secondary battery (secondary battery 100) comprising: 
an electrode assembly; a case configured to accommodate the electrode assembly (container 200); and 
a cap assembly (cap assembly 400) coupled to an upper portion of the case, wherein the cap assembly comprises a cap-up (top cap 410), a safety vent (safety vent 420) installed below the cap- up and having a vent extension part (end of the safety vent 428) extending to an upper side of the cap-up to surround an edge of the cap-up, and a welding area (portion of the safety vent and the top cap adjacent to the welded part having a thickness less than that of the rest of the safety vent) having a thickness less than that of surroundings is formed on the vent extension part.”
Kim also discloses wherein the gasket surrounds the safety vent and the cap-up, but is only attached directly to the safety vent. Kim therefore fails to disclose wherein the gasket is attached to an upper portion of the cap-up.

Hwang teaches a cap assembly for a secondary battery comprising a cap assembly 120 which includes a cap up portion 124, a safety vault 122, a cap down 126 and a gasket 130 [0039]. Hwang further teaches wherein, in addition to the gasket 130, an insulating layer 140 with insulating film 150 may be included to further insulate the cap assembly [0040]. The insulating layer in one embodiment is disposed along the end of the safety vent as well as being attached to a periphery 1241 of the cap-up part via bent part 142, which provides good fastening (Fig. 2, [0047]).

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cap assembly of Kim such that it further included an insulating layer having an insulating film disposed between the gasket and the safety vent and further attached to the periphery of cap-up, as taught by Hwang, with a reasonable expectation of success in further improving the insulation of the cap assembly and in suitably fastening the insulating parts.

Modified Kim therefore renders obvious the claim limitation “wherein the cap assembly comprises… an insulation washer attached to upper portions of the vent extension part and the cap-up (insulation layer as taught by Hwang).”

Regarding claim 2, Modified Kim meets the claim limitations of the secondary battery according to claim 1 as set forth above. Kim further discloses in example 1 that the welded part was formed by a laser [0063]. Modified Kim therefore reads on the claim limitation “wherein a portion of the safety vent and a portion of the cap-up are melted by laser welding to form a welding bead (welded part 600), which protrudes upward, on the welding area.”

Regarding claim 3, Modified Kim meets the claim limitations of the secondary battery according to claim 2 as set forth above. Modified Kim further reads on the claim limitation “wherein the welding bead is spaced apart from the insulation washer” because the welding bead is spaced apart from the surface of the safety vent and the surface of the cap up to which the insulation layer is attached.

Regarding claim 5, Modified Kim meets the claim limitations of the secondary battery according to claim 1 as set forth above. Kim further discloses wherein the top cap serves as a cathode terminal and protrudes upward, where an external circuit is connected [0044]. Kim further reads on the claim limitation “wherein the cap-up comprises a terminal part that protrudes upward, a coupling part which is disposed outside the terminal part and to which the safety vent is coupled, and a connection part configured to connect the terminal part to the coupling part, wherein the coupling part comprises a first region extending from the connection part and a second region which is disposed outside the first region and has a thickness less than that of the first region and to which the vent extension part is coupled” as labeled in Modified Fig. 2 of Kim below and wherein the outside direction is interpreted as radially outward from the center of the battery. The second region of the coupling part has a thickness less than that of the portion of the first region that protrudes downward into 
    PNG
    media_image1.png
    870
    828
    media_image1.png
    Greyscale
the safety vent.

Regarding claim 6, Modified Kim meets the claim limitations of the secondary battery according to claim 5 as set forth above. Kim accordingly discloses wherein the thickness of the first region is greater than a thickness of the second region. Kim fails to disclose wherein the thickness of the first region is equal to a sum of the thicknesses of the second region and the vent plate extension.
Hwang teaches in an alternative embodiment from the one discussed in the analysis of claim 1 that the cap-up may comprise a protruding height fitting portion 1241 that faces the end side of the safety vent so as to have the same height as the end portion of the safety vent (Fig. 3, [0048]). In this embodiment, the taller portion of the cap-up, 1242, has a height, i.e. thickness, equal to the combined height of the end of the safety vent and the smaller portion of the cap-up disposed between portions of the safety vent. This configuration simplifies the stacking or fixing of the insulating layer 140 [0048].

It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cap-up of Modified Kim such that the portion of the cap-up arranged on the end of the extension part of the safety vent was flush with the end of the safety vent, i.e. the portion of the cap-up at the end of the safety vent has a thickness equal to a sum of the thicknesses of the safety vent and the portion of the cap-up disposed below the safety vent, as taught by Hwang, with a reasonable expectation of success in simplifying the stacking of the insulation layer.

Modified Kim therefore renders obvious the claim limitation “wherein the thickness of the first region is equal to a sum of the thickness of the second region and a thickness of the vent extension part.

Regarding claim 7, Modified Kim meets the claim limitations of the secondary battery according to claim 1 as set forth above. Modified Kim further reads on the claim limitation “wherein the insulation washer is seated on upper portions of the vent extension part and the first region” because the insulation layer, as taught by Hwang, is provided directly on top of upper portions of the vent extension part and the first region, i.e. the taller portion, of the coupling part of the cap-up.

Regarding claim 8, Modified Kim meets the claim limitations of the secondary battery according to claim 1 as set forth above. Hwang further teaches wherein the insulation film 150 disposed on the insulation layer 140 may be an oxide film or a nitride film formed by surface-treating the insulating layer with a high energy source, such as a laser [0018], [0041]-[0042].

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the gasket of Kim such that it included an oxide film on the surface of the insulation layer, as taught by Hwang, with a reasonable expectation of success in further improving the insulation in the cap assembly. Modified Kim therefore renders obvious the claim limitation “wherein an oxide film is formed on a surface of the insulation washer.”

Regarding claims 9 and 10, Modified Kim meets the claim limitations of the secondary battery according to claim 1 as set forth above. Kim discloses first and second surfaces that read on the claim limitation “wherein the vent extension part comprises a first surface that is in contact with the cap-up and a second surface that is an opposite surface of the first surface and is in contact with the insulation washer” as labeled in Modified Fig. 5 of Kim below. Kim further teaches wherein grooves may be formed at the interfaces between the vent and the top cap for preventing the leakage of the electrolyte and the battery and, at the same time. preventing the occurrence of defectiveness of the battery during its assembly [0023]. Kim teaches that the groove may be formed at the top interface, as shown in the embodiment of Fig. 8 with groove 416b, or at the lower interface of the top cap and may be of numerous shapes, including protruding grooves, step-shaped grooves, depressed grooves [0023]. The grooves functions to increase the size of the contact interface and thereby preventing electrolyte leakage and further restraining the top cap [0025]. The contact interface between the top cap and the safety vent of Kim corresponds with the claimed second surface. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a groove at the top interface between the safety vent and the cap-up of Modified Kim that protrudes into the safety vent, as taught by Kim, with a reasonable expectation of success in suitably preventing electrolyte leakage. 
The examiner notes wherein the limitation “a groove having an opened end” in claim 9 is a broad limitation and, without an explicit definition specifying the scope of the opened end, it is the examiner’s position that the broadest reasonable interpretation of a groove having an opened end is any groove having a depression, e.g. concave, structure in which the opened end is formed on the opposite side of the groove from the depressed portion of the groove.
As noted in the 112(b) rejection of claim 1 above, the welding area is interpreted to be areas of the components close to the weld bead and the surroundings are interpreted as the portion of the vent extension part adjacent to the welding area.
Therefore, the groove formed at the second surface of the safety vent extension part of Modified Kim renders obvious the limitation of claim 9 “the welding area is defined by forming a groove having an opened end in the second surface” wherein the welding area, the area close to the welded part 600, is defined by the groove having an opened surface. 

    PNG
    media_image2.png
    395
    669
    media_image2.png
    Greyscale


It is further the examiner’s position that, absent an explicit definition of the term, the claim limitation “trench” of claim 10 is a broad limitation that has a broadest reasonable interpretation encompassing the depression portion of a groove. In particular, the protruding groove of claim 9 has an opened end on one side of the groove and a depression that may be considered a “trench” on the other side.
Therefore, the groove formed at the second surface of the safety vent extension part of Modified Kim renders obvious the limitation of claim 10 “the welding area is defined by forming a trench in the second surface” wherein the welding area, the area close to the welded part 600, is defined by the groove having the trench.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 20070212595 A1) (provided in IDS filed by Applicant on 17 November 2020) in view of Hwang et al. (KR 20170012137 A ) (provided in IDS filed by Applicant on 17 November 2020) (references herein made with respect to English Machine Translation attached) as applied to claim 1 above and further in view of Lee et al. (US 20130273401 A1)

Regarding claim 4, Modified Kim meets the claim limitations of the secondary battery according to claim 1 as set forth above. Kim further teaches wherein grooves may be formed at the interfaces between the vent and the top cap for preventing the leakage of the electrolyte and the battery and, at the same time. preventing the occurrence of defectiveness of the battery during its assembly [0023]. Kim teaches that the groove may be formed at the top or lower interface of the top cap and may be of numerous shapes, including protruding grooves, step-shaped grooves, or depressed grooves [0023]. The grooves functions to increase the size of the contact interface and thereby preventing electrolyte leakage and further restraining the top cap [0025]. 
The contact interface between the top cap and the safety vent of Kim corresponds with the claimed second surface. Kim fails to disclose a groove formed on the first surface, the interface between the vent and the washer.
Lee teaches a cylindrical secondary battery with a cylindrical case 20 for receiving an electrode assembly 10 and a cap assembly 30 for sealing an open end of the case 20, and a gasket 40 interposed between the can and the cap assembly [0091]. The cap assembly is comprised of, among other components, a top-cap 32 and a safety vent 36 (Fig. 1). Lee further teaches wherein the gasket 40 is configured to clamp the cap assembly and is formed with an uneven structure 50 on one side of the gasket and a protruded structure 60 on the other side [0099]. The uneven and protruded structures strengthen the sealable binding force between the cap assembly 30 and the gasket 40 [100]. The protruded portion is formed with a groove in the surface it’s contacting to accommodate the protrusion. In Fig. 1, the top-cap is formed with a groove to accommodate the protrusion.
It would be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the insulation washer of Modified Kim such that it was formed with a protrusion part at the interface between the safety vent and the washer and protruding into the safety vent with a reasonable expectation of success in strengthening the binding force between the washer and the vent, as taught by Lee. It is obvious to one of ordinary skill in the art to use a known technique to improve similar device in the same way. See MPEP 2143(I)(C).
The examiner notes wherein the limitation “a groove having an opened end” in claim 4 is a broad limitation and, without an explicit definition specifying the scope of the opened end, it is the examiner’s position that the broadest reasonable interpretation of a groove having an opened end is any groove having a depression, e.g. concave, structure in which the opened end is formed on the opposite side of the groove from the depressed portion of the groove.
As noted in the 112(b) rejection of claim 1 above, the welding area is interpreted to be areas of the components close to the weld bead and the surroundings are interpreted as the portion of the vent extension part adjacent to the welding area.
Therefore, the groove formed in the safety vent of Modified Kim in view of Lee above renders obvious the claim limitation “wherein the vent extension part comprises a first surface that is in contact with the cap-up and a second surface that is an opposite surface of the first surface and is in contact with the insulation washer, and the welding area is defined by forming a groove having an opened end in the first surface.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chung et al. (KR 20160040115 A) (references herein made with respect to English Machine Translation attached) teaches a secondary battery having an electrode assembly 30, a can 20, and a cap assembly 40 at the opening of the can [0008]. Chung further teaches wherein the cap assembly is comprised gasket with a coating film, and wherein the film may be comprised of a polyethylene oxide to prevent electrolyte leakage [0048].
Ko et al. (US 20200295319 A1) discloses a secondary battery having an electrode assembly 110, a case 120, a cap assembly 130, and a gasket 190 [0030]. Ko further discloses wherein a safety vent 150 and a cap-up 140 may be welded together in welding region 155 with a concavely formed bead (Fig. 3, [0046]) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 7:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728         

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728